Opinion by
Cline, J.
At the trial petitioner’s customs broker testified that he had prepared the entry and amended entry; that he had discussed the amendment with the customs examiner; that the original invoice did not contain an item for packing and it was not noticed by the broker nor the examiner; that it was again overlooked at the time the amendment was made; that when the oversight was discovered by the examiner it was too late to reamend as the merchandise had been appraised. On the record presented it was held that the petitioner, in making the entry in this ease, acted without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise.